DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810273567.4, filed on 03/29/2018.

Allowable Subject Matter
Closest prior arts:
US 20180375288;
JP 2004125748;
US 20170023635.
US 20040202432.
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claims 1 and 9, the prior arts of record, alone or in combination, do not teach or suggest “a coaxial waveguide tube accommodating a signal output pin of the TO-CAN laser and an electric-conducting slot accommodating a signal input pin of the TO-CAN laser; the coaxial waveguide substrate is connected with a coaxial waveguide pin of the test PCB and the coaxial waveguide tube of the test socket” including all other limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SON T LE/Primary Examiner, Art Unit 2863